Exhibit 10.1
EXECUTIVE CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT
This form of Executive Change in Control Severance Benefits Agreement may be
entered into between Onyx Pharmaceuticals, Inc. and each of its Executive Vice
Presidents (“EVP”), Senior Vice Presidents (“SVP”) and Vice Presidents (“VP”).
This agreement provides for different levels of benefits for EVPs, SVPs VPs.
Where the benefit levels differ among executive classifications, the benefit
levels for each executive classification are indicated in this form of agreement
in bracketed text.
     This Executive Change in Control Severance Benefits Agreement (the
“Agreement”) is entered into as of the ___ day of                     , 20___
(the “Effective Date”), between                                         
(“Executive”) and Onyx Pharmaceuticals, Inc. (the “Company”). This Agreement is
intended to provide Executive with certain compensation and benefits in the
event that Executive is subject to certain qualifying terminations of employment
in connection with a Change in Control. Certain capitalized terms used in this
Agreement are defined in Article 5.
     The Company and Executive hereby agree as follows:
ARTICLE 1
Scope of and Consideration for this Agreement
     1.1 Executive is currently employed by the Company.
     1.2 The Company and Executive wish to set forth the compensation and
benefits that Executive shall be entitled to receive upon a Covered Termination.
     1.3 The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive’s past services to the
Company, Executive’s continued employment with the Company, and, with respect to
the benefits described in Article 2 [EVP/SVP: and any Gross-Up Payment described
in Section 3.2], Executive’s execution of an effective Release in accordance
with Section 3.1.
     1.4 This Agreement shall supersede any other policy, plan, program or
arrangement, including, without limitation, any contract between Executive and
any entity, relating to severance benefits payable by the Company to Executive,
including but not limited to the Executive Change in Control Severance Benefits
Agreement between Executive and the Company dated                     , 200___
(the “Predecessor Agreement”); provided, however, that any and all stock awards
consisting of stock options or restricted stock (including stock bonus awards)
that qualify as Prior Stock Awards under the terms of the Predecessor Agreement,
shall also be defined as “Prior Stock Awards” for purposes of this Agreement and
shall remain subject to the following terms:

1



--------------------------------------------------------------------------------



 



          (a) Effective as of the date of the “Change in Control” (as defined in
Section 1.4(b)), the vesting and exercisability of fifty percent (50%) of the
options to purchase the Company’s common stock (or other restricted stock awards
granted by the Company) that are held by Executive on such date shall be
accelerated in full, and such options shall be exercisable by Executive for
twelve (12) months following any subsequent termination of Executive’s
employment but in no case beyond the relevant expiration dates of such options.
Such acceleration shall occur on a pro rata basis with respect to all
outstanding stock awards, such that the accelerated vesting percentage of shares
that would otherwise vest at future vesting dates shall become immediately
vested. Effective as of the date of a “Covered Termination” (as defined in
Section 1.4(c)) the vesting and exercisability of all options to purchase the
Company’s common stock (or other restricted stock awards granted by the Company)
that are held by Executive on such date shall be accelerated in full, and such
options shall be exercisable by Executive for twelve (12) months following such
date but in no case beyond the relevant expiration dates of such options.
          (b) For purposes of the Prior Stock Awards and this Section 1.4 only,
“Change in Control” means one or more of the following events: (i) There is
consummated a sale or other disposition of all or substantially of assets of the
Company (other than a sale to an entity where at least fifty percent (50%) of
the combined voting power of the voting securities of such entity are owned by
the stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale); (ii) Any person,
entity or group (other than the Company, a subsidiary or affiliate of the
Company, or a Company employee benefit plan, including any trustee of such plan
acting as trustee) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction; or (iii) There is
consummated a merger, consolidation or similar transaction involving (directly
or indirectly) the Company and, immediately after the consummation of such
transaction, the stockholders immediately prior to the consummation of such
transaction do not own, directly or indirectly, outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such transaction or more than fifty percent
(50%) of the combined outstanding voting power of the parent of the surviving
entity in such transaction.
          (c) For purposes of the Prior Stock Awards and this Section 1.4 only,
“Covered Termination” means an Involuntary Termination Without Cause (as defined
in Section 1.4(d)) or a Constructive Termination (as defined in Section 1.4(e)),
either of which occurs within thirteen (13) months following the effective date
of a Change in Control.
          (d) For purposes of the Prior Stock Awards and this Section 1.4 only,
“Involuntary Termination Without Cause” means Executive’s dismissal or discharge
for reasons other than Cause. For this purpose, “Cause” means that, in the
reasonable determination of the Company, Executive (i) has committed an
intentional act or acted with gross negligence that has materially injured the
business of the Company; (ii) has intentionally refused or failed to follow
lawful and reasonable directions of the Board or the appropriate individual to
whom Executive reports; (iii) has willfully and habitually neglected Executive’s
duties for the Company; or (iv) has been convicted of a felony involving moral
turpitude that is likely to inflict or has inflicted material injury on the
business of the Company. Notwithstanding the foregoing,

2



--------------------------------------------------------------------------------



 



Cause shall not exist based on conduct described in clause (ii) or (iii) unless
the conduct described in such clause has not been cured within fifteen (15) days
following Executive’s receipt of written notice from the Company specifying the
particulars of the conduct constituting Cause.
          (e) For purposes of the Prior Stock Awards and this Section 1.4 only,
“Constructive Termination” means that Executive voluntarily terminates
employment after one of the following is undertaken without Executive’s express
written consent: (i) the assignment to Executive of duties or responsibilities
that results in a material diminution in Executive’s function as in effect
immediately prior to the effective date of the Change in Control; (ii) a
reduction in Executive’s Base Salary, unless the reduction is made pursuant to
an across-the-board reduction of the base salaries of all executive officers of
the Company of no more than ten percent (10%); (iii) a change in Executive’s
business location of more than fifteen (15) miles from the business location
immediately prior to the effective date of the Change in Control; (iv) a
material breach by the Company of any provision of this Agreement; or (v) any
failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company, such assumption to be effective no later
than the effective date of a Change in Control.
     1.5 All stock awards that do not qualify as a Prior Stock Award shall be
governed by Section 2.6 of this Agreement.
ARTICLE 2
Severance Benefits
     2.1 Severance Benefits. Upon a Covered Termination, Executive shall be
entitled to receive the benefits set forth in Sections 2.2, 2.3, 2.4, 2.5, and
2.6. For purposes of this Article 2, “Covered Termination” and all related
definitions shall be as provided in Article 5 of this Agreement.
     2.2 Cash Severance Benefits. The Company shall make a cash severance
payment in a lump sum to Executive in an amount equal to the product of
(i) Executive’s Base Salary, and (ii) the quotient obtained by dividing
[EVP/SVP: twenty-six (26)] [VP: sixteen (16)] by twelve (12).
     2.3 Health Continuation Coverage.
          (a) [EVP/SVP only:] Provided that Executive is eligible for, and has
made the necessary elections pursuant to COBRA under a health, dental, or vision
plan sponsored by the Company, Executive shall be entitled to payment by the
Company of all of the applicable premiums (inclusive of premiums for Executive’s
dependents for such health, dental, or vision plan coverage as in effect
immediately prior to the date of the Covered Termination) for such health,
dental, or vision plan coverage for a period of eighteen (18) months following
the date of the Covered Termination, with such coverage counted as coverage
pursuant to COBRA. No such premium payments (or any other payments for health,
dental, or vision coverage by the Company) shall be made following the effective
date of the Executive’s coverage by a health,

3



--------------------------------------------------------------------------------



 



dental, or vision insurance plan of a subsequent employer. Executive shall be
required to notify the Company immediately if Executive becomes covered by a
health, dental, or vision insurance plan of a subsequent employer. Upon the
conclusion of such period of insurance premium payments made by the Company,
Executive will be responsible for the entire payment of such premiums required
under COBRA for the duration of the COBRA period.
          (b) [VP only:] Provided that Executive is eligible for, and has made
the necessary elections pursuant to COBRA under a health, dental, or vision plan
sponsored by the Company, Executive shall be entitled to payment by the Company
of all of the applicable premiums (inclusive of premiums for Executive’s
dependents for such health, dental, or vision plan coverage as in effect
immediately prior to the date of the Covered Termination) for such health,
dental, or vision plan coverage for a period of twelve (12) months following the
date of the Covered Termination, with such coverage counted as coverage pursuant
to COBRA. No such premium payments (or any other payments for health, dental, or
vision coverage by the Company) shall be made following the effective date of
the Executive’s coverage by a health, dental, or vision insurance plan of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a health, dental, or vision
insurance plan of a subsequent employer. Upon the conclusion of such period of
insurance premium payments made by the Company, Executive will be responsible
for the entire payment of such premiums required under COBRA for the duration of
the COBRA period.
          (c) For purposes of this Section 2.3, (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by Executive under a Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of Executive.
     2.4 Continued Life Insurance Benefit. The Company shall pay the portion of
the premiums of Executive’s group life insurance coverage that the Company paid
prior to the Covered Termination. Executive shall be entitled to [EVP/SVP:
eighteen (18)] [VP: twelve (12)] months of such premium payments, but in no
event shall such premium payments be made following the effective date of
Executive’s coverage by a life insurance plan or policy of a subsequent
employer. Executive shall be required to notify the Company in writing
immediately if Executive becomes covered by a life insurance plan or policy of a
subsequent employer.
     2.5 Outplacement Assistance. On behalf of Executive, the Company shall
reimburse Executive for reasonable outplacement services actually incurred for a
period of one (1) year following a Covered Termination with an outplacement
service provider selected by the Company; provided, however, that the total cost
to the Company of such outplacement services shall not exceed [EVP/SVP:
twenty-five thousand dollars ($25,000)] [VP: fifteen thousand dollars
($15,000)].
     2.6 Stock Awards. All stock awards granted to Executive consisting of stock
options or restricted stock (including stock bonus awards) that do not qualify
as Prior Stock Awards under the terms of the Predecessor Agreement shall contain
the following provisions:

4



--------------------------------------------------------------------------------



 



          (a) Vesting and Exercisability. The vesting and exercisability of
Executive’s outstanding stock awards shall be accelerated in full following a
Covered Termination.
          (b) Term. Executive shall have twelve (12) months following a Covered
Termination in which to exercise any outstanding stock options, but in no event
shall such period exceed the expiration of the term of the stock option as set
forth in the stock option agreement.
ARTICLE 3
Limitations and Conditions on Benefits
     3.1 Release Prior to Payment of Benefits. Upon the occurrence of a Covered
Termination, and prior to the provision or payment of any benefits under this
Agreement on account of such Covered Termination, Executive must execute a
general waiver and release in substantially the form attached hereto and
incorporated herein as Exhibit A, Exhibit B, or Exhibit C, as appropriate (each
a “Release”), and such release must become effective in accordance with its
terms. The Company may modify the Release in its discretion to comply with
changes in applicable law until the date of a Covered Termination. Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Company’s standard form of proprietary information and inventions agreement.
It is understood that, as specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release. If
Executive does not execute such Release within the applicable period, no
benefits shall be provided or payable under this Agreement pursuant to a Covered
Termination. It is further understood that if Executive is age 40 or older at
the time of a Covered Termination, Executive may revoke the applicable Release
within seven (7) calendar days after its execution. If Executive revokes such
Release within such subsequent seven (7) day period, no benefits shall be
provided or payable under this Agreement pursuant to such Covered Termination.
     3.2 Parachute Payments.
          (a) Parachute Payment Limitation. If any payment or benefit (including
payments and benefits pursuant to this Agreement) Executive would receive in
connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive:
(i) payment in full of the entire amount of the Payment (a “Full Payment”), or
(ii) payment of only a part of the Payment so that Executive receives the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”). A Full Payment shall be made in the event that the quotient obtained
by dividing (i) the excess of (a) the Full Payment, over (b) the Reduced
Payment, by (ii) the Reduced Payment, is greater than ten percent (10%). A
Reduced Payment shall be made in the event that the quotient obtained by
dividing (i) the excess of (a) the Full Payment, over (b) the Reduced Payment,
by (ii) the Reduced Payment, is less than or equal

5



--------------------------------------------------------------------------------



 



to ten percent (10%). If a Reduced Payment is made, (i) the Payment shall be
paid only to the extent permitted under the Reduced Payment alternative, and
Executive shall have no rights to any additional payments and/or benefits
constituting the Payment, and (ii) reduction in payments and/or benefits shall
occur in the following order unless Executive elects in writing a different
order (provided, however, that such election shall be subject to Company
approval if made on or after the date on which the event that triggers the
Payment occurs): (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to Executive. In the event that acceleration of compensation from Executive’s
equity awards is to be reduced, such acceleration of vesting shall be canceled
in the reverse order of the date of grant unless Executive elects in writing a
different order for cancellation.
          (b) Gross-Up Payment. [EVP/SVP only; delete this section for other
Executives:] If it is determined that the Payment would result in an Excise Tax,
the Company shall pay and Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) from the Company in an amount that after the
payment of all taxes (including, without limitation, (i) any income or
employment taxes, (ii) any interest or penalties imposed with respect to such
taxes, and (iii) any additional excise tax imposed by Section 4999 of the Code)
on the Gross-Up Payment, Executive shall retain an amount equal to the full
Excise Tax. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to have: (x) paid federal income taxes at the highest
marginal rate of federal income and employment taxation for the calendar year in
which the Gross-Up Payment is to be made, and (y) paid applicable state and
local income taxes at the highest rate of taxation for the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. Except as otherwise provided herein, Executive shall not be
entitled to any additional payments or other indemnity arrangements in
connection with the Payment or the Gross-Up Payment.
          (c) The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall make all determinations required to be made under
this Section 3.2. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.
          (d) The independent registered public accounting firm engaged to make
the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax

6



--------------------------------------------------------------------------------



 



will be imposed with respect to such Payment. Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and Executive.
     3.3 Certain Reductions and Offsets. To the extent that any federal, state
or local laws, including, without limitation, the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any other so-called “plant
closing” laws, require the Company to give advance notice or make a payment of
any kind to Executive because of Executive’s involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change
in control, or any other similar event or reason, the benefits payable under
this Agreement shall be correspondingly reduced. The benefits provided under
this Agreement are intended to satisfy any and all statutory obligations that
may arise out of Executive’s involuntary termination of employment for the
foregoing reasons, and the parties shall construe and enforce the terms of this
Agreement accordingly.
     3.4 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of a Covered
Termination.
     3.5 Application of Section 409A. All payments provided under this Agreement
are intended to constitute separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2). The cash severance payment provided under
Section 2.2 shall be paid no later than the later of: (i) December 31st of the
calendar year in which the Covered Termination occurs, or (ii) the fifteenth
(15th) day of the third calendar month following the date of the Covered
Termination. It is the intention of the preceding sentence to apply the
“short-term deferral rule” set forth in Treasury Regulation
Section 1.409A-1(b)(4) to such payments. [EVP/SVP/VP only: Amounts paid pursuant
to Section 2.3 are intended to be paid pursuant to the exception provided by
Treasury Regulation Section 1.409A-1(b)(9)(v)(B).] Payments pursuant to
Section 2.6(a) are intended to be paid pursuant to the exception provided by
Treasury Regulation Section 1.409A-1(b)(5)(v)(E). Payments pursuant to
Section 2.6(b) are intended to be paid pursuant to the exception provided by
Treasury Regulation Section 1.409A-1(b)(5)(v)(C)(1). The continued life
insurance benefit provided under Section 2.4 is intended to qualify for the
exception for reimbursements or in-kind benefits provided under Treasury
Regulation Section 1.409A-3(i)(1)(iv). The outplacement assistance payments
provided under Section 2.5 is intended to qualify for the exception for
reimbursements provided under Treasury Regulation Section 1.409A-1(9)(v)(A). [If
Gross-Up Payment is to be provided (EVP/SVP only): The Gross-Up Payment provided
under Section 3.2(b) shall be paid by the end of Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the related
taxes as provided under Treasury Regulation Section 1.409A-3(i)(1)(v).]
     3.6 Tax Withholding. All such payments under this Agreement shall be
subject to applicable withholding for federal, state and local income and
employment taxes.

7



--------------------------------------------------------------------------------



 



     3.7 Indebtedness of Executive. If Executive is indebted to the Company on
the effective date of a Covered Termination, the Company reserves the right to
offset any severance payments under this Agreement by the amount of such
indebtedness.
ARTICLE 4
Other Rights and Benefits
     Nothing in the Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company and for which Executive may
otherwise qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under other agreements with the Company except as
provided in Section 1.4 above. Except as otherwise expressly provided herein,
amounts that are vested benefits or that Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company at or
subsequent to the date of a Change in Control shall be payable in accordance
with such plan, policy, practice or program.
ARTICLE 5
Definitions
     Unless otherwise provided, for purposes of the Agreement, the following
definitions shall apply:
     5.1 “Base Salary” means the greater of (i) Executive’s annual base salary
(excluding incentive pay, premium pay, commissions, relocation assistance or
benefits, housing allowances, overtime, bonuses, and other forms of special or
variable compensation) as in effect on the date of a Covered Termination, or
(ii) Executive’s annual base salary (excluding incentive pay, premium pay,
commissions, relocation assistance or benefits, housing allowances, overtime,
bonuses, and other forms of special or variable compensation) as in effect on
the date of a Change in Control.
     5.2 “Board” means the Board of Directors of the Company.
     5.3 “Change in Control” means one or more of the following events:
          (a) There is consummated a sale or other disposition of all or
substantially of assets of the Company (other than a sale to an entity where at
least fifty percent (50%) of the combined voting power of the voting securities
of such entity are owned by the stockholders of the Company in substantially the
same proportions as their ownership of the Company immediately prior to such
sale).
          (b) Any person, entity or group (other than the Company, a subsidiary
or affiliate of the Company, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.

8



--------------------------------------------------------------------------------



 



          (c) There is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such transaction, the stockholders immediately prior
to the consummation of such transaction do not own, directly or indirectly,
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such transaction or
more than fifty percent (50%) of the combined outstanding voting power of the
parent of the surviving entity in such transaction.
     5.4 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     5.5 “Code” means the Internal Revenue Code of 1986, as amended.
     5.6 “Company” means Onyx Pharmaceuticals, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.
     5.7 “Constructive Termination” means that Executive voluntarily terminates
employment resulting in a “separation from service” with the Company within the
meaning of Treasury Regulation Section 1.409A-1(h) within a period of ninety
(90) days after Executive provides written notice to the Company of the initial
occurrence of one of the following actions taken without Executive’s written
consent (which written notice must be provided within ninety (90) days after the
initial occurrence of one of the following actions, and must reasonably specify
the particulars of the action); provided, however, following the receipt of
notice by the Company, the Company shall have a period of thirty (30) days
during which to remedy the action giving rise to a Constructive Termination;
provided, further, if such action is remedied by the Company during such period,
Constructive Termination shall be deemed not to have occurred:
          (a) [EVP/SVP/VP: the assignment to Executive of duties or
responsibilities that results in a material diminution in Executive’s function
as in effect immediately prior to the effective date of the Change in Control;
provided, however, that a change in Executive’s title or reporting relationships
shall not constitute a Constructive Termination;]
          (b) a material reduction in Executive’s Base Salary, unless the
reduction is made pursuant to an across-the-board reduction of the base salaries
of all executive officers of the Company of no more than ten percent (10%);
          (c) a change in Executive’s business location of more than thirty-five
(35) miles from the business location immediately prior to the effective date of
the Change in Control;
          (d) a material breach by the Company of any provision of this
Agreement; or
          (e) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company, such assumption to be
effective no later than the effective date of a Change in Control.

9



--------------------------------------------------------------------------------



 



     5.8 “Covered Termination” means an Involuntary Termination Without Cause or
a Constructive Termination, either of which occurs within twenty-four
(24) months following the effective date of a Change in Control.
     5.9 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge for reasons other than Cause resulting in a “separation from service”
with the Company within the meaning of Treasury Regulation Section 1.409A-1(h).
For this purpose, “Cause” means that, in the reasonable determination of the
Company, Executive (i) has committed an intentional act or acted with gross
negligence that has materially injured the business of the Company; (ii) has
intentionally refused or failed to follow lawful and reasonable directions of
the Board or the appropriate individual to whom Executive reports; (iii) has
willfully and habitually neglected Executive’s duties for the Company; or
(iv) has been convicted of a felony involving moral turpitude that is likely to
inflict or has inflicted material injury on the business of the Company.
Notwithstanding the foregoing, Cause shall not exist based on conduct described
in clause (ii) or (iii) unless the conduct described in such clause has not been
cured within fifteen (15) days following Executive’s receipt of written notice
from the Company specifying the particulars of the conduct constituting Cause.
ARTICLE 6
General Provisions
     6.1 Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company’s policies regarding termination of employment.
     6.2 Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.
     6.3 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
     6.4 Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

10



--------------------------------------------------------------------------------



 



     6.5 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation, including but not limited to statutory claims, shall be resolved
solely and exclusively by final and binding arbitration held in San Francisco,
California through JAMS, Inc. (“JAMS”) under the then existing JAMS employment
law arbitration rules. However, nothing in this Section 6.5 is intended to
prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law. The
Company shall pay all JAMS’ arbitration fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of law. Each
party in any such arbitration shall be responsible for its own attorneys’ fees,
costs and necessary disbursement; provided, however, that in the event one party
refuses to arbitrate and the other party seeks to compel arbitration by court
order, if such other party prevails, it shall be entitled to recover reasonable
attorneys’ fees, costs and necessary disbursements. Pursuant to California Civil
Code Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys’ fees
provision herein.
     6.6 Complete Agreement. This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to payments and benefits to Executive in the event of
employment termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein.
     6.7 Amendment or Termination of Agreement; Continuation of Agreement. This
Agreement may be changed or terminated only upon the mutual written consent of
the Company and Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an executive officer of the
Company (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by the Company or by
any surviving entity following any Change in Control. In other words, if,
following a Change in Control, Executive continues to be employed by the
surviving entity without a Covered Termination and the surviving entity then
undergoes a Change in Control, following which Executive is terminated by the
subsequent surviving entity in a Covered Termination, then Executive shall
receive the benefits described in Article 2 hereof.
     6.8 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile shall be deemed equivalent to originals.

11



--------------------------------------------------------------------------------



 



     6.9 Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
     6.10 Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change in Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.
     6.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.
     6.12 Construction of Agreement. In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.
     6.13 Circular 230 Disclaimer. The following disclaimer is provided in
accordance with the Internal Revenue Service’s Circular 230 (21 C.F.R. Part 10).
Any tax advice contained in this Agreement is intended to be preliminary, for
discussion purposes only, and not final. Any such advice is not intended to be
used for marketing, promoting or recommending any transaction or for the use of
any person in connection with the preparation of any tax return. Accordingly,
this advice is not intended or written to be used, and it cannot be used, by any
person for the purpose of avoiding tax penalties that may be imposed on such
person.
     In Witness Whereof, the parties have executed this Agreement on the
Effective Date written above.

          Onyx Pharmaceuticals, Inc.   Executive
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

     
Exhibit A:
  Release (Individual Termination — Age 40 or Older)
Exhibit B:
  Release (Individual and Group Termination — Under Age 40)
Exhibit C:
  Release (Group Termination — Age 40 or Older)

12



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination — Age 40 or Older)
     Certain capitalized terms used in this Release are defined in the Executive
Change in Control Severance Benefits Agreement (the “Agreement”) which I have
executed and of which this Release is a part.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s proprietary information and inventions agreement that I signed in
connection with my employment.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive under the Agreement which I am not otherwise entitled to receive,
and as required by the Agreement, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification

1



--------------------------------------------------------------------------------



 



agreement with the Company to which I am a party, the charter, bylaws, or under
applicable law; (b) any rights which are not waivable as a matter of law; or
(c) any claims for breach of the Agreement arising after the date that I sign
the Release. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any investigation or proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that I hereby waive my right to any monetary benefits in connection with
any such claim, charge, investigation or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Chairman of the
Company’s Board of Directors; and (e) this Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (the “Effective Date”).
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.
     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

              [Executive]
 
               
 
       
 
  Date:    
 
       

2



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Individual and Group Termination — Under Age 40)
     Certain capitalized terms used in this Release are defined in the Executive
Change in Control Severance Benefits Agreement (the “Agreement”) which I have
executed and of which this Release is a part.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s proprietary information and inventions agreement that I signed in
connection with my employment.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive under the Agreement which I am not otherwise entitled to receive,
and as required by the Agreement, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or under applicable

1



--------------------------------------------------------------------------------



 



law; (b) any rights which are not waivable as a matter of law; or (c) any claims
for breach of the Agreement arising after the date that I sign the Release. In
addition, nothing in this Release prevents me from filing, cooperating with, or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
hereby waive my right to any monetary benefits in connection with any such
claim, charge, investigation or proceeding. I hereby represent and warrant that,
other than the Excluded Claims, I am not aware of any claims I have or might
have against any of the Released Parties that are not included in the Released
Claims.
     I acknowledge that the consideration given under the Agreement for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (a) my waiver and release do not apply to any
rights or claims that may arise on or after the date I sign this Release; (b) I
have the right to consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); and (C) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier). This Release will be effective as of the date that I sign
and return it to the Company (the “Effective Date”).
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.
     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

              [Executive]
 
               
 
       
 
  Date:    
 
       

2



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE
(Group Termination — Age 40 or Older)
     Certain capitalized terms used in this Release are defined in the Executive
Change in Control Severance Benefits Agreement (the “Agreement”) which I have
executed and of which this Release is a part.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s proprietary information and inventions agreement that I signed in
connection with my employment.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive under the Agreement which I am not otherwise entitled to receive,
and as required by the Agreement, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification

1



--------------------------------------------------------------------------------



 



agreement with the Company to which I am a party, the charter, bylaws, or under
applicable law; (b) any rights which are not waivable as a matter of law; or
(c) any claims for breach of the Agreement arising after the date that I sign
the Release. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any investigation or proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that I hereby waive my right to any monetary benefits in connection with
any such claim, charge, investigation or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Chairman of the
Company’s Board of Directors; and (e) this Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (the “Effective Date”).
     In addition, I acknowledge that I have received with this Release a written
disclosure as required under Title 29 U.S. Code Section 626(f)(1)(H)), which
includes information concerning the job titles and ages of all employees who
were terminated as part of this group termination, the criteria used by the
Company in selecting employees for the group termination, and the job titles and
ages of all employees of the Company in the same job classification or
organizational unit who were not terminated as part of this group termination.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.

2



--------------------------------------------------------------------------------



 



     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

              [Executive]
 
               
 
       
 
  Date:    
 
       

3